Title: To Thomas Jefferson from George Jefferson, 11 November 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 11th. Novr. 1800

Having been much engaged last night after the arrival of the post I entirely forgot in my hurry to inform you that I received a few days ago of Messrs. Pendleton & Lyons $:1315—on acct. of Mr. Short. This sum I presume should be remitted to Mr. Barnes in George Town; if so I expect I shall have to send it by post in notes—there being such little intercourse between the two places, that I think there is scarcely any chance of procuring a bill.
I think it probable however that Mr. B. may be able to dispose of one on us to some person who may be coming on from the North to make purchases here.
Knowing of your unwillingness to trust any thing of consequence to the mails (although I should not myself apprehend any danger) I shall wait for your instruction.
I am Dear Sir Your Very humble servt.

Goe. Jefferson

